DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract and title are consistent with the requirements set forth in the MPEP 608.01(b) and 606, respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-8, 12 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. US PGPub. 2021/0202616. 	Regarding claim 1, Zhang teaches a micro light emitting diode pixel structure (fig. 3) [0034], comprising:  	a plurality of inorganic micro light emitting diode devices (141B and 141R, fig. 3) [0034] in a dielectric layer (153, fig. 3) [0027];  	an organic light emitting diode device (142G, fig. 3) [0034] in the dielectric layer (153) and laterally adjacent (laterally offset when viewed in plan view, fig. 3) to the plurality of inorganic micro light emitting diode devices (141B and 141R); and 	 a transparent conducting oxide layer (165, fig. 3 made of ITO, [0039]) [0034] above the dielectric layer (153) (Zhang et al., fig. 3). 	The dielectric layer (153) is considered to include all three strata from 151B to 152.  	In order to overcome the current grounds of rejection, the claim can recite that the organic light emitting diode device in the dielectric layer is laterally adjacent and coplanar with the plurality of inorganic micro light emitting diode devices. 	Regarding claim 7, Zhang teaches the micro light emitting diode pixel structure of claim 1, wherein the transparent conducting oxide layer (165) comprises indium tin oxide (ITO) [0039] or indium zinc oxide (IZO) (Zhang et al., [0039]) 	Regarding claim 8, Zhang teaches the micro light emitting diode pixel structure of claim 1, wherein the transparent conducting oxide layer (165) is a common cathode (see fig. 3, [0034]) for the plurality of inorganic micro light emitting diode devices (141B and 141R) and the organic light emitting diode device (142G) (Zhang et al., [0039]). 	Regarding claim 12, Zhang teaches a micro light emitting diode pixel structure (fig. 3) [0034], comprising:  	a substrate (102, fig. 3) [0023] having a plurality of conductive interconnect structures (connection portion, see examiner’s fig. 1, of pixel driver/transistor 110R, G, B, fig. 3 connected to 148 of the diode devices) [0025] in a first dielectric layer (dielectric layers of the pixel driver/transistors in/on the substrate; hereinafter called 102-110) thereon;  	a plurality of inorganic micro light emitting diode devices (141B and 141R, fig. 3) [0034] and an organic light emitting diode device (142G, fig. 3) [0034] in a second dielectric layer (153, fig. 3) [0027] above the first dielectric layer (102-110), individual ones of the plurality of inorganic micro light emitting diode devices (141B and 141R) and the organic light emitting diode device (142G) electrically coupled (via 148, fig. 3) to a corresponding one of the plurality of conductive interconnect structures (connection portion of pixel driver/transistor 110R, G, B), wherein the second dielectric layer (153) is separate and distinct from the first dielectric layer (102-110); and  	a transparent conducting oxide layer (165, fig. 3 made of ITO, [0039]) [0034] on the plurality of inorganic micro light emitting diode devices (141B and 141R) and the organic light emitting diode device (142G) and on the second dielectric layer (153).	The dielectric layer (153) is considered to include all three strata from 151B to 152. 

    PNG
    media_image1.png
    831
    1141
    media_image1.png
    Greyscale
                                                        Examiner’s fig. 1 	Regarding claim 18, Zhang teaches the micro light emitting diode pixel structure of claim 12, wherein the transparent conducting oxide layer (165) comprises indium tin oxide (ITO) [0039] or indium zinc oxide (IZO) (Zhang et al., [0039]) 	Regarding claim 19, Zhang teaches the micro light emitting diode pixel structure of claim 12, wherein the transparent conducting oxide layer (165) is a common cathode (see fig. 3, [0034]) for the plurality of inorganic micro light emitting diode devices (141B and 141R) and the organic light emitting diode device (142G) (Zhang et al., [0039]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US PGPub. 2021/0202616 as applied to claims 1 and 12 above, and further in view of Ahmed et al. US PGPub. 2018/0097033. 	Regarding claims 2 and 13, Zhang does not teach the micro light emitting diode pixel structure of claims 1 and 12, wherein the plurality of inorganic micro light emitting diode devices (141B and 141R) is a plurality of GaN nanowire-based or nanopyramid-based micro light emitting diode devices.  	However, Ahmed teaches a micro light emitting diode pixel structure (600, fig. 6) [0035], wherein a plurality of inorganic light emitting diode devices (602, 604, fig. 6) [0035] is a plurality of GaN nanowire-based or nanopyramid-based micro light emitting diode devices [0036] (Ahmed et al., fig. 6, [0035-0036]).
 At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the plurality of inorganic light emitting diode devices of Zhang with the plurality of inorganic light emitting diode devices of Ahmed because GaN nanowire-based as taught by Ahmed are well-known in the art and such material/structure are art recognized and suitable for the intended purpose of lowering cost, reducing defects and increasing power efficacy (Ahmed et al., [0021]) (see MPEP 2144.07).
 	Claims 4-6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US PGPub. 2021/0202616. 	Regarding claims 4 and 15, Zhang does not teach the micro light emitting diode pixel structure of claims 1 and 12, wherein the organic light emitting diode device (142G) is a red organic light emitting diode device. 	However, Zhang teaches that the organic light emitting diode device (142G) is a green organic light emitting diode device [0033] in the embodiment of fig. 3 and teaches the organic light emitting diode device (142G) is a red organic light emitting diode device in the embodiment of fig. 4.  	Zhang further teaches that the choice of whether a color is produced by inorganic or organic micro LEDs may vary (Zhang et al. [0032]) from the embodiments depicted and the inorganic versus organic can be selected based on efficiency basis (Zhang et al., [0008]). 	Therefore, at the time before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute make the organic LED a red organic LED as taught because Zhang already discloses a finite number of ways to select the colors of the inorganic and organic LEDs. Therefore, a person of ordinary skill in the art has a good reason to pursue using a red organic LED within his or her technical grasp with a reasonable expectation of success because that the choice of whether a color is produced by inorganic or organic micro LEDs may vary (Zhang et al. [0032]) from the embodiments depicted and the inorganic versus organic can be selected based on efficiency basis (Zhang et al., [0008]).  	It has been held that, if this leads to anticipated success, it is likely that the product or process [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 35 U.S.C. § 103. See MPEP 2143 section (E "Obvious To Try”). 	Regarding claims 5 and 16, Zhang does not teach the micro light emitting diode pixel structure of claims 1 and 12, wherein the plurality of inorganic micro light emitting diode devices (141B and 141R) comprises a green micro light emitting diode device and a blue micro light emitting diode device (141B). 	However, Zhang teaches that the choice of whether a color is produced by inorganic or organic micro LEDs may vary (Zhang et al. [0032]) from the embodiments depicted and the inorganic versus organic can be selected based on efficiency basis (Zhang et al., [0008]). 	Therefore, at the time before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute make the inorganic LED green and blue inorganic micro LED as taught because Zhang already discloses a finite number of ways to select the colors of the inorganic and organic LEDs. Therefore, a person of ordinary skill in the art has a good reason to pursue using a red organic LED within his or her technical grasp with a reasonable expectation of success because that the choice of whether a color is produced by inorganic or organic micro LEDs may vary (Zhang et al. [0032]) from the embodiments depicted and the inorganic versus organic can be selected based on efficiency basis (Zhang et al., [0008]).  	It has been held that, if this leads to anticipated success, it is likely that the product or process [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 35 U.S.C. § 103. See MPEP 2143 section (E "Obvious To Try”). 	Regarding claims 6 and 17, Zhang does not teach the micro light emitting diode pixel structure of claims 5 and 16, wherein the organic light emitting diode device (142G) is a red organic light emitting diode device. 	However, Zhang teaches that the organic light emitting diode device (142G) is a green organic light emitting diode device [0033] in the embodiment of fig. 3 and teaches the organic light emitting diode device (142G) is a red organic light emitting diode device in the embodiment of fig. 4.  	Zhang further teaches that the choice of whether a color is produced by inorganic or organic micro LEDs may vary (Zhang et al. [0032]) from the embodiments depicted and the inorganic versus organic can be selected based on efficiency basis (Zhang et al., [0008]). 	Therefore, at the time before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute make the organic LED a red organic LED as taught because Zhang already discloses a finite number of ways to select the colors of the inorganic and organic LEDs. Therefore, a person of ordinary skill in the art has a good reason to pursue using a red organic LED within his or her technical grasp with a reasonable expectation of success because that the choice of whether a color is produced by inorganic or organic micro LEDs may vary (Zhang et al. [0032]) from the embodiments depicted and the inorganic versus organic can be selected based on efficiency basis (Zhang et al., [0008]).  	It has been held that, if this leads to anticipated success, it is likely that the product or process [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 35 U.S.C. § 103. See MPEP 2143 section (E "Obvious To Try”). 	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US PGPub. 2021/0202616 as applied to claim 1 above, and further in view of Iguchi US PGPub. 2020/0052033. 	Regarding claim 9, Zhang teaches the micro light emitting diode pixel structure of claim 1, wherein the plurality of inorganic micro light emitting diode devices (141B and 141R), the organic light emitting diode device (142G), and the transparent conducting oxide layer (165) form a front plane (151B – 152) of the micro light emitting diode pixel structure (fig. 3), and wherein the micro light emitting diode pixel structure (fig. 3) further comprises a backplane (102, fig. 3) [0023] beneath the front plane (151B-152), the backplane (102) comprising:  	a glass substrate (102, fig. 3) [0028] having an insulating layer (dielectric layers of the pixel driver/transistors in/on the substrate; hereinafter called 102-110) thereon; and  	a plurality of pixel thin film transistor circuits (pixel driver/transistor 110R, G, B, fig. 3) [0025] in and on the insulating layer (102-110) (Zhang et al., fig. 3).	
 	But Zhang fails to teach wherein each of the pixel thin film transistor circuits (110R, G, B) comprising a gate electrode and a channel comprising polycrystalline silicon or indium gallium zinc oxide (IGZO). 	However, Iguchi teaches micro light emitting diode pixel structure (2, fig. 2) [0028] comprising a backplane (50, fig. 2) [0029] comprising: a glass substrate (60, fig. 2) [0037] having an insulating layer (67, fig. 2) [0038] thereon; and a plurality of pixel thin film transistor circuits (TFT, fig. 2) [0037] in and on the insulating layer (67), each of the pixel thin film transistor circuits (TFT) comprising a gate electrode (62, fig. 2) [0037] and a channel (61, fig. 2) [0037] comprising polycrystalline silicon [0037] or indium gallium zinc oxide (IGZO) [0037] (Iguchi, fig. 2, [0037]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the thin film transistor circuits and substrate of Zhang with the thin film transistor circuits of Iguchi because the TFT circuits with polycrystalline silicon or indium gallium zinc oxide (IGZO) are also well-known in the art such substitution is art recognized equivalence for the same purpose (as TFT devices for driving individual pixels/LEDs) to obtain predictable results (see MPEP 2144.06). 	Regarding claim 10, Zhang in view of Iguchi teaches the micro light emitting diode pixel structure of claim 9, wherein each of the pixel thin film transistor circuits (110R, G, B) is to drive at least one of the plurality of micro light emitting diode devices (Zhang et al., fig. 3, [0023], [0029]).
Allowable Subject Matter
Claims 3, 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a micro light emitting diode pixel structure wherein “each of the pixel thin film transistor circuits comprises a current mirror and a linearized transconductance amplifier coupled to the current mirror” as recited in claim 11 and in combination with the rest of the limitations of claims 1 and 9; and  	a micro light emitting diode pixel structure wherein “the organic light emitting diode device comprises an organic anode, an organic emissive layer, and a layer including an organic electron transporting layer and an organic protection layer” as recited in claims 3 and 14 in combination with the rest of the limitations of claims 1 and 12. 	Claims 20-25 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a method of fabricating a micro light emitting diode pixel structure comprising “forming a dielectric layer having a plurality of inorganic micro light emitting diode devices therein; and, subsequently, forming an opening in the dielectric layer” in combination with “forming an organic light emitting diode device in the opening in the dielectric layer, the organic light emitting diode device laterally adjacent to the plurality of inorganic micro light emitting diode devices” as recited in claim 20. 	Claims 21-25 are also allowed for further limiting and depending upon allowed claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
                                                         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892